Case 3:19-cv-00826-DJN-RCY Document 8 Filed 04/30/20 Page 1 of 2 PagelD# 24

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF VIRGINIA

Richmond Division
DAESEAN SMITH,
Plaintiff,
Vv. Civil No. 3:19cv826 (DJN)
HRRJ, et al.,
Defendants.
MEMORANDUM OPINION

This matter comes before the Court on its own initiative. Plaintiff, a federal inmate
proceeding pro se and in forma pauperis, filed this 42 U.S.C. § 1983 action. (ECF No. 1.) In
order to state a viable claim under 42 U.S.C. § 1983, a plaintiff must allege that a person acting
under color of state law deprived him or her of a constitutional right or of a right conferred by a
law of the United States. See Dowe v. Total Action Against Poverty in Roanoke Valley, 145 F.3d
653, 658 (4th Cir. 1998) (citing 42 U.S.C. § 1983). Neither “inanimate objects such as buildings,
facilities, and grounds” nor collective terms such as “staff” or “agency” qualify as persons
amenable to suit under § 1983. Lamb v. Library People Them, 2013 WL 526887, at *2-3 (D.S.C.
Jan. 22, 2013) (citations omitted) (internal quotations omitted) (explaining that the plaintiffs
“use of the collective term ‘people them’ as a means to name a defendant in a § 1983 claim does
not adequately name a ‘person’”); see Preval v. Reno, 2000 WL 20591, at *1 (4th Cir. 2000)
(Table) (citations omitted) (affirming the district court’s determination that Piedmont Regional
Jail is not a “person” under § 1983). Additionally, Plaintiff's current allegations fail to provide
each defendant with fair notice of the facts and legal basis upon which his or her liability rests.
See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (stating that a complaint must “give

the defendant fair notice of what the claim is and the grounds upon which it rests”).
Case 3:19-cv-00826-DJN-RCY Document 8 Filed 04/30/20 Page 2 of 2 PagelD# 25

Accordingly, by Memorandum Order entered on March 18, 2020, the Court directed Plaintiff to
submit a particularized complaint within fourteen (14) days of the date of entry thereof. (ECF
No. 7.) The Court warned Plaintiff that the failure to submit the particularized complaint would
result in the dismissal of this action.

More than fourteen (14) days have elapsed since the entry of the March 18, 2020
Memorandum Order.' Plaintiff failed to submit a particularized complaint or otherwise respond
to the March 18, 2020 Memorandum Order. Accordingly, the action will be DISMISSED
WITHOUT PREJUDICE.

An appropriate Order shall issue.

The Clerk is directed to file this Memorandum Opinion electronically and send a copy

  
    
 

Plaintiff.

David J. Novak
United States District Ju

Richmond, Virginia

Date: April 29, 2020

 

1 Because the Court ordered Plaintiff to file a particularized complaint on March 18, 2020,
the automatic extensions in General Orders 2020-03 and 2020-07 did not apply to Plaintiffs
deadline. Nevertheless, out of an abundance of caution due to the outbreak of the Coronavirus
Disease 2019, the Court has afforded Plaintiff the extra time granted by the Court’s General
Orders. That extra time has now expired.

2
